Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Mark Kresloff, on 11/18/2021.

Claim 10 of the instant application has been amended based on the latest claims of record submitted by the Applicant on 11/10/2021, and it has been amended as follow:

Claim 10. (Canceled)
	
Reasons for Allowance
Claims 1-2, 4-9 and 11-12 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for reporting channel state information in a wireless communication system by a UE. Each of independent claims, claim 1 (“A method”), claim 9 (“A method”) and claim 11 (“A terminal”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising: 
receiving, from a base station, a channel state information reference signal (CSI-RS) on multi-antenna ports; and 
reporting CSI to the base station, wherein: 
the CSI comprises first information related to a set of precoding matrices included in a codebook and second information for selecting one precoding matrix from the set of precoding matrices, 
the codebook comprises a plurality of precoding matrices, each generated based on a first matrix for a first-dimensional antenna port and a second matrix for a second-dimensional antenna port, 
the first matrix is determined based on a first-dimensional related index of each of the plurality of precoding matrices, the second matrix is determined based on a second-dimensional related index of each of the plurality of precoding matrices, 
a first-dimensional related index and second-dimensional related index pair of the selected precoding matrix is one of (x,y), (x+2,y), (x+1,y+1), and (x+3,y+1), and the x and y are integers other than a negative number, and 
a spacing between two consecutive sets of precoding matrices is 2 in a first-dimensional direction.

Claims 9 and 11 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 9 and 11 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411